DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAI et al. (US 20200350099 hereinafter Nakai).

In regards to claim 1, Nakai discloses;” A cable comprising: a plurality of first cables (Abstract, Fig. 4 (30, 40)) provided in parallel each having a core wire (Fig. 4 (31, 41)) made of  conductive metal (Paragraph 0025) and an insulation sheath (Fig. 4 (32, 42)) covering an outer circumference of the core wire (Fig. 4 (32, 42)) (Paragraphs 0024, 0028), wherein the respective core wires exposed (Fig. 4 (shown) from the respective insulation sheaths of the plurality of first cables are connected to a bus bar (Fig. 5 (80, Paragraph 0062)).”

In regards to claim 3, Nakai discloses;” A cable comprising: a plurality of first cables provided in parallel each having a core wire(Fig. 4 (31, 41))  made of conductive metal (Paragraph 0025) and an insulation sheath (Fig. 4 (32, 42)) covering an outer circumference of the core wire (Paragraphs 0024, 0028), wherein the respective core wires exposed from the respective insulation sheaths (Fig. 5) of the plurality of first cables are joined to each other by welding (Paragraph 0062-0064).

In regards to claim 5, Nakai discloses;” The cable according to claim 3, wherein a core wire (Fig. 5 (21) exposed from an insulation sheath of a second cable (Fig. 5 22)) having a higher allowable 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAI et al. (US 20200350099 hereinafter Nakai).

In regards to claim 6, Nakai discloses;” The cable according to claim 5”, but does not directly disclose;” wherein the first cable has an allowable voltage of less than 12 V.”
Nakai does disclose that the wires (30) and (40) are small in dimension as compared to a larger conductor (20) and therefore would inherently be capable of very high voltages and currents.

The following claim language “wherein the first cable has an allowable voltage of less than 12 V" has been construed as functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language “wherein the first cable has an allowable voltage of less than 12 V" has not been given patentable weight.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAI et al. (US 20200350099 hereinafter Nakai) as applied to claims 1 and 3 above, and further in view of Wei et al. (CN 206098789 hereinafter Wei).

In regards to claim 2, Nakai discloses;” The cable according to claim 1”, but does not directly disclose;” wherein the bus bar has a bolt insertion hole.”
However, Wei discloses multiple insulated conductors that are attached to a terminal, where the terminal has a hole for mounting to another structure or group of cables. Interconnecting wires with a terminal is well within the capabilities of a skilled artisan and would provide an easy structure for interconnecting wires between different interfaces. Therefore, using the terminal structure as disclosed by Wei with the structure disclosed by Nakai, the claimed invention is disclosed. 

In regards to claim 4, Nakai discloses;” The cable according to claim 3”, but does not directly disclose;” wherein a flat terminal having a bolt insertion hole is connected to a joint portion in which the respective core wires exposed from the respective insulation sheaths of the plurality of first cables are joined to each other.”
However, Wei discloses multiple insulated conductors that are attached to a terminal, where the terminal has a hole for mounting to another structure or group of cables. Interconnecting wires with a terminal is well within the capabilities of a skilled artisan and would provide an easy structure for interconnecting wires between different interfaces. Therefore, using the terminal structure as disclosed by Wei with the structure disclosed by Nakai, the claimed invention is disclosed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847